DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.
 Response to Amendment
In response to the amendment received June 30, 2021:
Claims 1-3, 5-9 and 18-22 are pending. Claims 4, 10-17 and 23-25 have been cancelled as per applicant’s request. Claims 19-22 are withdrawn from consideration.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598) and Kobayashi et al. (US 2014/0004418). The English machine translation of Choi et al. is referenced below. 
Regarding Claim 1, Choi et al. teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) coated on a current collector (Para. [0023]) wherein a lithium metal thickness is 40 micrometers (i.e. a lithium metal thin film layer inside the thickness range of the instant claim) (Para. [0177]) and a protective layer (i.e. coating layer) disposed on the surface of the electrode layer (i.e. disposed on a surface of the lithium metal thin film) (Para. [0030]) wherein the protective layer (i.e. coating layer) comprises Formula D: 
    PNG
    media_image1.png
    61
    75
    media_image1.png
    Greyscale
 , wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound). 
Choi et al. does not explicitly teach a Li-N-C-H-O compound represented by formula (1) or formula (2) of the instant claim. 
However, Dai et al. teaches the formation of a solid electrolyte interface (SEI) layer (i.e. a coating layer) on a negative lithium electrode (Para. [0064]) (i.e. a lithium metal anode) with a current collector (Fig. 1, #20 and Para. [0034]) , wherein the SEI layer is formed by first preparing an electrolyte with 1,2-dimethoxyethane , LiTFSI and lithium nitrate (Example 3), wherein a discharge cycle causes the SEI layer (i.e. coating to form) (Para. [0085-0087]). The procedures regarding forming the SEI layer (coating 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”, see MPEP 2144.09(I).
Choi et al. does not teach a pore fraction of the electrode layer (i.e. lithium thin film layer).
However, Kobayashi et al. teaches a negative electrode active material layer which is lithium metal (Para. [0026]) with a thickness of 30 to 250 micrometers (Para. [0086]) (i.e. a lithium metal thin film layer) adhered to a current collector (Para. [0089]), 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of the porosity (i.e. pore fraction) of Kobayashi et al., as too high of a porosity would deteriorate charging efficiency and discharging efficiency (Para. [0085]). Thus, one of ordinary skill in the art would be motivated to select low porosity range (such as the porosity range of Kobayashi et al.) to improve charging and discharging efficiency. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). There is a reasonable expectation of success of incorporating the porosity of Kobayashi et al. with Choi et al. as both teach a lithium metal thin film layer adhered to current collector (See Choi et al. – Para. [0021-0023] & Kobayashi et al. – Para. [0026] & [0089]) in a lithium ion secondary battery (See Choi et al. -- Para. [0152] & Kobayashi et al. – Para. [0086]). 
Additionally, the average pore fraction is a result effective variable as modifying the average pore fraction would be discovering the optimum or workable range involving only routine skill in the art, as too high of a pore fraction may deteriorate charging and discharging efficiency and too low of a porosity may cause high volume capacity to be difficult to obtain (Para. [0085]). 

Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious
Regarding Claim 3, Choi et al. as modified by Dai et al. and Kobayashi et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the protective layer (i.e. coating layer) comprises Formula D wherein X comprises functional groups such as –COOLi, -OLi, and R can be a substituted hydrocarbon group with nitrogen (Para. [0034-0038]) (i.e. a Li-N-C-H-O compound comprising Li-O bond, if X is –OLi, and C-H, C-N, and C-O bonds, if R is a substituted hydrocarbon group with nitrogen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen carbon group with at least one nitrogen (as R), and a –OLi group (as X) in Formula D (i.e. a Li-N-C-H-O group) as one of ordinary skill in the art would have understood that selecting these groups is a predictable variation of Formula D, used to form the protective layer (Para. [0034-0038]). 
Regarding Claims 5, Choi et al. as modified by Dai et al. and Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach the Li-N-C-H-O compound of Formula 1 (or Formulas 1-1, 1-2) and also does not teach Formula 2 (or Formulas 2-1, 2-2) of the instant claims. 

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of Dai et al., as the coating layer formed by the method of Dai et al. as the SEI layer (i.e. coating layer) formed provides a layer contributes to good cycling of the battery, and the organic-based coating would provide more flexibility when compared to other rigid electrode coating layers (Para. [0071]). 
As the procedures regarding forming the SEI layer (coating layer) are so similar to that of the instant specification, it would be expected that structure of the ionic compounds in the instant claims would be present in the coating layer.  If it is shown that such ionic compounds are not present, then any differences regarding the ionic compounds present would be small and obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obviousness may be 
Regarding Claim 6, Choi et al. as modified by Dai et al. and Kobayashi et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. further teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 7, Choi et al. as modified by Dai et al. and Kobayashi et al. teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches the thickness of the protective layer (i.e. coating layer) is 0.01 to 50 micrometers (10 nm to 50 micrometers) (Para. [0031]) (overlapping with the claimed range). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claim 18, Choi et al. as modified by Dai et al. teaches all of the elements of the lithium metal anode in claim 1 as explained above.
Choi et al. further teaches a lithium battery including a lithium electrode as a negative electrode (Para. [0151]) wherein the electrode layer is a lithium metal (Para. [0021-22]) (i.e. a lithium metal anode comprising a lithium metal layer) and the lithium .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) in view of Dai et al. (US2016/0141598) and Kobayashi et al. (US 2014/0004418) as applied to claim 1 above, and further in view of Cho et al. (KR100413796B1), cited in the Information Disclosure Statement filed 7/8/2019. The English machine translation of Cho et al. is attached and is referenced below.
Regarding Claim 2, Choi et al. as modified by Dai et al. and Kobayashi et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach LiF in the coating layer.
However, Cho et al. teaches a lithium battery metal anode (Para. [0009]) comprising a current collector having a rolled lithium metal with a thickness of 30 micrometers (i.e. lithium metal thin film layer) (Para. [0011], [0055]) and a passivation layer (i.e. coating layer) is formed on a surface of a lithium metal anode and comprises LiF (Para. [0009], [0024]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coating layer of Choi et al. .
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR20160052323A) and Kobayashi et al. (US 2014/0004418) in view of  as applied to claim 1 above, and further in view of Cui et al. (US 2016/0013462).
Regarding Claims 8, Choi et al. as modified by Dai et al. and Kobayashi et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. teaches dendrite formation or growth on the electrode layer (i.e. lithium metal anode) is inhibited by the protective layer (Para. [0018], lines 125-129) 
Choi et al. does not explicitly teach a lithium metal layer with a flat surface microstructure without dendrite or a columnar structure extending upward from the current collector. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium deposited on a copper substrate (i.e. a current collector) wherein the lithium metal is columnar and contains no long filaments or dendrites. (Para. [0020], [0076] and Fig. 11c, wherein the lithium layer appears to be extending upward from the current collector and appears to have a substantially flat surface microstructure, on the bottom surface for example).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal layer (and the structure of the lithium metal) can show high Coulombic efficiency in 
Regarding Claims 9, Choi et al. as modified by Dai et al. and Kobayashi et al.  teaches all of the elements of the current invention in claim 1 as explained above.
Choi et al. does not teach a lithium metal layer with a columnar structure having an average diameter of the columnar structure in the range of 0.1 micrometers to 100 micrometers. 
However, Cui et al. teaches a lithium anode layer wherein deposited lithium is columnar and has a diameter of 3.0 ± 0.3 micrometers (within the claimed range) and contains no long filaments or dendrites. (Para. [0020], [0076]). 	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi et al. to incorporate the teaching of having no dendrite in the lithium metal thin film layer and the lithium thin film layer having a columnar structure extending upward from the current collector as dendrite formation leads to low Coulombic efficiency, short cycle life safety, and safety concerns. Thus, incorporating the improved feature of no dendrite in the lithium metal layer (and the structure of the lithium metal) can show high Coulombic efficiency in anodes (Para. [0039]).
Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive.

Examiner respectfully disagrees. The statement regarding the process and using a mold press or roll press are directed towards combining a method/process and taught by Kobayashi et al. with Choi et al. while the combination in the rejection is towards combining a product. Thus, the argument is not commensurate in scope with the rejection of record and cannot be found to be persuasive. In response to applicant's argument that the compositions are different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The lithium metal thin film layer of Choi et al. and the lithium metal containing thin film layer of Kobayashi are both adhered to current collector (See Choi et al. – Para. [0021-0023] & Kobayashi et al. – Para. [0026] & [0089]) in a lithium ion secondary battery (See Choi et al. -- Para. [0152] & Kobayashi et al. – Para. [0086]). Furthermore, regarding the slurry, the porosity as taught by Kobayashi et al. is towards a negative electrode active material after the slurry is dried on the current collector (Para. [0085]) (i.e. a dried slurry). Choi et al. also teaches the lithium metal layer is a dried slurry (Para. [0023]). Thus, there is reasonably expectation of success of incorporating the porosity as taught by Kobayashi et al. with Choi et al.’s 
Applicant argues the average porosity range of lithium of the lithium metal thin film layer has advantages affects in terms of excellent productivity while having excellent capacity and charge/discharge life characteristics.
In response to applicant's argument that the average porosity range as claimed provides excellent productivity while having excellent capacity and charge/discharge characteristics, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729